                     IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF OREGON
In Re:                                       )
                                             )       Case No: 18-33749-pcm7
JENNIFER R. RAMOS                            )
                                             )
                         Debtor(s).          )
                                             )       Adversary Proc. No:
                                             )
KENNETH S. EILER, TRUSTEE                    )       COMPLAINT TO REVOKE
                                             )       DISCHARGE
                         Plaintiff,          )
vs.                                          )
                                             )
JENNIFER R. RAMOS                            )
                                             )
                         Defendant(s).       )

         Plaintiff alleges
                                              1.
         This is a core proceeding brought pursuant 28 USC 157 and 11 USC 727 by the
Chapter 7 trustee seeking to revoke the bankruptcy discharge previously granted to the
Defendant(s), (hereinafter referred to as Defendant or Debtor).
                                              2.
         Plaintiff is the duly appointed and acting Chapter 7 Trustee. The Defendant is the
Chapter 7 Debtor.
                                             3.
         The Defendant filed a Chapter 7 bankruptcy petition on October 29, 2018. On February
26, 2019, this court entered an order requiring the Debtor to turn over to the Trustee the
following described property, to wit: all rents received since 10-29-18 from the real property
located at 19560 Hollygrape St. Bend, OR 97702 together with all rents hereinafter paid; plus
the full names of the tenants renting the Hollygrape property together with a complete copy of



Page -1- - COMPLAINT TO REVOKE DISCHARGE
                     Case 19-03032-pcm       Doc 1    Filed 05/01/19
the rent agreement therefore. Despite this directive from the court, the debtor failed and refused
to turnover rents collected since her bankruptcy filing. More significantly, the debtor continued
to collect rents after entry of this court’s turnover order until recently when the Trustee was able
to contact the tenants and alert them that all future rents were to be sent to the bankruptcy estate.
In total, the Debtor has failed to turnover to the Trustee the sum of $19,170.00 in rents received
since her bankruptcy filing.
                                                 4.
          Defendant/Debtor wilfully failed to comply with an order of this court in violation of
11 USC 727(a)(6)(A) and (d)(3). The bankruptcy discharge previously granted the Defendant
should be revoked and the Trustee should be awarded a judgment in the sum of $19,170.00.
                                                5.
          The Plaintiff consents to entry of a judgment in this matter by the Bankruptcy Court.


          WHEREFORE Plaintiff prays for an Order revoking Defendant’s discharge in
bankruptcy and awarding him a judgment for $19,170.00 plus costs and disbursements incurred
herein.




                                        /s/ Kenneth S. Eiler
                                        Kenneth S. Eiler OSB79035
                                        Attorney for the Trustee


Kenneth S. Eiler OSB79035
Kenneth S. Eiler PC
Attorney at Law
PMB 810
515 NW Saltzman Rd.
Portland, Or 97229
503-292-6020
503-297-9402 (fax)
kenneth.eiler7@gmail.com




Page -2- - COMPLAINT TO REVOKE DISCHARGE
                     Case 19-03032-pcm          Doc 1     Filed 05/01/19
